Citation Nr: 0021681	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depression 
with associated anxiety (previously rated as psychotic 
depression), currently rated as 50 percent disabling.  

2.  Entitlement to an effective date earlier than February 3, 
1992, for a 50 percent rating for major depression with 
associated anxiety (previously rated as psychotic 
depression).  

3.  Entitlement to an effective date earlier than September 
16, 1992, for a 60 percent rating for ruptured lumbar disc 
L5-S1, with chronic active right L4 and L5 radiculopathy.  

4.  Entitlement to an effective date earlier than September 
16, 1992, for a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1968 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The case was previously before the Board in June 1998, when 
it was remanded to comply with the appellant's request for a 
hearing by a traveling member of the Board.  The 
representative subsequently withdrew the hearing request and 
submitted a written presentation.  


REMAND

In September 1986, the Board denied service connection for a 
nervous disorder and denied entitlement to a rating in excess 
of 40 percent for the service-connected ruptured lumbar disc.  

In conjunction with the current claim, the veteran's attorney 
requested reconsideration of the September 1986 Board 
decision.  Reconsideration was granted by the Board in August 
1999.  

After careful review, the Board granted service connection 
for a generalized anxiety disorder with depression and a 60 
percent rating for the ruptured lumbar disc.  This decision 
replaces the Boards September 1986 decision.  It will affect 
all issues certified here.  The effect of the Board 
reconsideration should be rated in the first instance by the 
RO.  

The case is REMANDED to the RO for the following:  

The issues presented here must be 
considered by the RO in light of the 
Board's reconsideration decision and 
grant of benefits in case Docket Number 
86-13 990.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



